F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 30 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DAVID L. BURR,

                Plaintiff-Appellant,

    v.                                                  No. 98-3028
                                                  (D.C. No. 97-2293-GTV)
    BILL D. ROBINSON, District Court                     (D. Kan.)
    Judge, Wyandote County, State of
    Kansas; CAROL BACON, District
    Court Judge, assigned to the Kansas
    Court of Appeals; P.J. PEIRRON,
    Judge of the Kansas Court of Appeals;
    R.J. LEWIS, Judge of the Kansas
    Court of Appeals; RICHARD
    HOLMES, Chief Justice of the Kansas
    Supreme Court; KAY MCFARLAND,
    Justice of the Kansas Supreme Court;
    TYLER LOCKETT, Justice of the
    Kansas Supreme Court; DONALD
    ALLEGRUCCI, Justice of the Kansas
    Supreme Court; FRED SIX, Justice of
    the Kansas Supreme Court; BOB
    ABBOTT, Justice of the Kansas
    Supreme Court; ROBERT DAVIS,
    Justice of the Kansas Supreme Court,

                Defendants-Appellees.


                            ORDER AND JUDGMENT           *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
                                                                       (continued...)
Before BALDOCK, EBEL, and MURPHY , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Plaintiff David L. Burr appeals the district court’s order dismissing his

42 U.S.C. § 1983 complaint for lack of subject matter jurisdiction. Following

consideration of the parties’ briefs and review of the record, we affirm.

       On February 7, 1994, Mr. Burr filed a medical malpractice lawsuit in

Kansas state court. His case was dismissed as filed outside the applicable statute

of limitations. The Kansas Court of Appeals affirmed the dismissal decision, the

Kansas Supreme Court denied review, and the United States Supreme Court

denied certiorari. Mr. Burr then filed this action in federal court under § 1983,

alleging that all of the state court judges involved in his case violated his

constitutional rights of due process and access to the courts. Defendants moved

for dismissal based on lack of jurisdiction, or in the alternative, failure to state a



*
 (...continued)
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -2-
cognizable claim. The district court granted defendants’ motion based on lack of

subject matter jurisdiction and dismissed Mr. Burr’s complaint.

         We review de novo the district court’s determination that it lacked subject

matter jurisdiction. See Painter v. Shalala, 97 F.3d 1351, 1355 (10th Cir. 1996).

It is well established that federal district courts generally do not have jurisdiction

to review, reverse, or invalidate a final state-court decision. See District of

Columbia Ct. of App. v. Feldman, 460 U.S. 462, 482-86 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415-16 (1923). The Rooker-Feldman doctrine

bars “a party losing in state court . . . from seeking what in substance would be

appellate review of the state judgment in a United States District Court, based on

the losing party’s claim that the state judgment itself violates the loser’s federal

rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994). Under this rule,

jurisdiction to review state-court decisions lies exclusively with superior state

courts and, ultimately, the United States Supreme Court. See Facio v. Jones , 929

F.2d 541, 543 (10th Cir. 1991) . The Rooker-Feldman doctrine bars consideration

not only of issues actually presented to and decided by a state court, but also bars

consideration of constitutional claims that are “‘inextricably intertwined’ with”

issues ruled upon by a state court. See id. (quoting Feldman, 460 U.S. at 483-84

n.16).




                                           -3-
       Here, Mr. Burr filed a medical malpractice lawsuit which the state court

dismissed as filed outside the applicable statute of limitations. Mr. Burr

exhausted his appellate processes in the Kansas courts and in the United States

Supreme Court, which is vested with exclusive jurisdiction to review a decision

of the highest state court.      See Facio, 929 F.2d at 543. It now appears that Mr.

Burr seeks to have this court reverse the state court’s judgment and declare the

Supreme Court law applicable in this case unconstitutional. This we decline to

do. In Facio , we held that “ Feldman not only prohibited direct review of state

judgments by lower federal courts, but it also prohibited those federal courts from

issuing any declaratory relief that is ‘inextricably intertwined’ with the state court

judgment.” Id. Here, as in Facio , unless Mr. Burr’s state court dismissal is

reversed, his interest in the constitutionality of the state’s limitations statutes is

“prospective and hypothetical in nature,” and he lacks standing to assert his

constitutional claims    Id. Therefore, Mr. Burr’s request for declaratory relief is

inextricably intertwined with his state court judgment, and, absent a showing of

the probability of future injury, he cannot maintain his § 1983 action for

declaratory relief.   See id. at 544. The dismissal order against Mr. Burr is final,

and any ruling that Kansas limitations statutes are unconstitutional would not

reverse that judgment.        See id. at 545.




                                                -4-
       Mr. Burr has availed himself of every opportunity to argue his case to the

state appellate courts and to the United States Supreme Court. Thus, he has had

all the process due him in this matter.   See id. (proper avenue for review of state

court judgments is state court and certiorari review by the United States Supreme

Court); Anderson v. Colorado , 793 F.2d 262, 263 (10th Cir. 1986) (where the

state appellate process is available, “a litigant may not seek to reverse or modify

the state court judgment by bringing a constitutional claim under 42 U.S.C.

§ 1983.”). Therefore, we conclude that the district court was correct in finding

that, under the Rooker-Feldman doctrine, it lacked subject matter jurisdiction to

consider Mr. Burr’s § 1983 claims. The judgment of the United States District

Court for the District of Kansas is AFFIRMED.



                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




                                           -5-